Title: To James Madison from Anthony New, 24 March 1801
From: New, Anthony
To: Madison, James


⟨De⟩ar Sir
Caroline—March 24th. 1801
After congratulating you on the event of our Election of the President, and your appointment under him, permit me to introduce to your attention, the bearer Mr. Henry C. Coleman, who wishes to be employed in some office under the Government. I have had the pleasure of a long and intimate acquaintance with Mr. Coleman, and can assure you that he is a Gentleman of irreproachable character, and his family among the most respectable, his Father is one of the representatives of our County. He has acted as sherif & surveyor of this county for several years, and his conduct in discharge of those duties, has been marked with delegince, industry, and propriety in every respect, and as far as I was able to observe or learn, his private conduct has been equally regular & praise worthy. Any assistance you may be pleased to afford Mr. Coleman, either by employing him in your own department, or in procuring for him such an appointment as he will accept, shall be considered as an obligation conferred on Dear Sir your mo: Obt. Servt.
Anthony New
 

   
   RC (DLC). Docketed by JM.



   
   Between 1808 and 1809 Henry C. Coleman represented Caroline County in the House of Delegates (Marshall Wingfield, A History of Caroline County, Virginia [Richmond, 1924], p. 41).



   
   Daniel Coleman represented Caroline County in the House of Delegates from 1800 to 1815 (ibid., p. 40).



   
   Anthony New (1747–1833), a Caroline County planter, served in Congress from 1793 to 1805. Later he moved to Kentucky and there won election to three more terms (ibid., p. 41).


